Citation Nr: 0504930	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In a September 2004 letter to the RO, the veteran related 
that he could no longer work with other people, and that he 
felt he no longer could participate in the work force, as he 
was afraid he would get in trouble dealing with other people.  
The Board deems the veteran's letter as an informal claim for 
a total rating on the basis of individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Norris v. West, 12 Vet. App. 413, 421 (1999).  This 
matter is referred to the RO for appropriate development and 
action.

In September 2003, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further appellate review.  The veteran's 
representative submitted additional argument on the veteran's 
behalf in January 2005.


FINDINGS OF FACT

1.  The veteran's PTSD manifests subjectively with intrusive 
recollections of his combat experience, which cause 
psychologic and physiologic reactivity to those thoughts, and 
avoidance of conversation about combat and situations that 
remind him of Vietnam, and some transient suicide thoughts, 
but without any plans, attempts, or thoughts of hurting 
others.  It manifests objectively with some dysphoric mood, 
and affect constricted and somewhat flattened.  Thought 
content reveals no delusions or hallucinations.  Thought 
process is logical with no circumstantiality.  Short-term and 
long-term memory are intact, and insight and judgment were 
good.  Global Assessment of Functioning (GAF), is 55.

2.  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, has 
not been more nearly approximated.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126(a), 4.130, 
Diagnostic Code (DC) 9430 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also requires VA 
to assist the claimant with obtaining the evidence necessary 
to substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.

In a letter dated in February 2002 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim, and who 
would obtain what part of the evidence needed to support the 
claim.  The veteran was granted the benefit for which he 
applied, and the sole issue currently before the Board is the 
initial evaluation of his disability.  Although applicable 
regulations are interpreted as not requiring another VCAA 
notice in such situations, see Opinion Of The General Counsel 
(VAOPGCPREC) 8-2003 (Dec. 22, 2003), the veteran was provided 
another VCAA notice which specifically addressed the issue of 
an increased rating.

The February 2004 letter informed the veteran of all evidence 
obtained or received by the RO to that date, and instructed 
the veteran to send any treatment records which might show 
that the severity of his disability had increased.  Further, 
the February 2004 letter informed the veteran that the RO 
would obtain any Federal records related to his case and any 
private treatment records he identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.

The Board finds that VA complied with the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 1-
2004 (February 24, 2004); Pelegrini v. Principi, 18 Vet. App. 
at 120-21; Huston v. Principi, 17 Vet. App. 195 (2003). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and arranged for appropriate 
examinations.  Neither the veteran nor his representative 
asserts that there is further evidence to obtain in support 
of the claim or that there was a request for assistance which 
was not acted on.  All records obtained or generated have 
been associated with the claim file.  The Board finds that 
the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2004).

Factual background.

The veteran filed his formal claim in February 2002.  His 
military records reflect that he was awarded the Combat 
Infantry Badge.  The May 2002 rating decision granted service 
connection for PTSD with an evaluation of 70 percent, 
effective October 11, 2001.

The March 2002 VA examination report reflects that the 
veteran reported that he continued to have intrusive 
recollections of his combat experience, and that he had 
psychologic and physiologic reactivity to those thoughts.  He 
reported that he avoided conversation about combat and also 
situations that remind him of Vietnam.  He reported a sense 
of detachment, and he viewed himself as a loner.  He owned a 
sole proprietorship business for a while, which failed, and 
reported working in a maintenance position where he did not 
have to interact with people.  He also reported that his 18-
year marriage ended a year prior to the examination, and 
attributed the end of the marriage to his PTSD symptoms, and 
he was not optimistic about the future.  The veteran reported 
continued sleep disturbance, significant hypervigilence, 
exaggerated startle response, and a significant level of 
anger.  He related that he made a conscious effort not to act 
on his anger.  He drank heavily and used cannabis for several 
years in an effort to deal with his symptoms.  It was in the 
process of seeking psychological intervention for smoking 
cessation that he was informed that he manifested symptoms of 
PTSD.  He reported having some dysphoric mood, as well as 
some transient suicide thoughts, but he denied any plans, 
attempts, or thoughts of hurting others.  His longest period 
of employment was 13 years with the railroad from the mid 
1970s to the 1980s.  After the failure of his sole 
proprietorship, he started working maintenance, and had done 
so for three years at the time of the examination.  The 
veteran reported three prior marriages, all of which ended in 
divorce, and he has five children, with the youngest being 
13.  At the time of the examination, he lived with his 
father.  The examiner observed the veteran to be alert and 
neatly groomed.  He indicated a level of tension by sitting 
forward during the examination, and he became tearful while 
discussing his combat experiences.  His mood was reserved, 
and his affect was constricted and somewhat flattened.  He 
was not spontaneous, but he responded appropriately.  The 
veteran related that he was much more social and outgoing 
prior to his combat experiences.  His thought content 
revealed no delusions or hallucinations.  Thought process was 
logical with no circumstantiality.  Short-term and long-term 
memory were intact, he abstracted well, and insight and 
judgment were good.  The examiner rendered Axis I diagnoses 
of PTSD and history of alcohol and cannabis abuse.  Axis V, 
GAF, was assessed as 55, which indicated moderate 
symptomatology and moderate social and occupational 
difficulties.

In his June 2002 notice of disagreement, the veteran related 
that he deserved to be rated at 100 percent because he served 
his country with the best of his ability, but in return, he 
had a terrible memory of it all.  He also related that his 
having given up alcohol and cannabis made it difficult to 
cope with his symptoms, and that he could hold a job only 
because he essentially works alone.  He repeated this 
position in his substantive appeal.

In statements received in April 2004, the veteran related 
that he had experienced problems on his job since September 
11, 2001, primarily due to his anger at others' negative 
attitude towards the U.S. response, including the war in 
Iraq.  He related that he did not think he could continue 
working around people who did not support the country, and it 
reminded him too much of the Vietnam war.  In the second 
statement, he related that he had entertained thoughts of 
suicide since September 11, 2001, primarily due his thoughts 
of all the young men being killed and wounded.

The veteran submitted a copy of a written reprimand from his 
supervisor for unsatisfactory performance of his assigned 
work and his response to it, both of which were received by 
the RO in September 2002.  The veteran related that he was 
treated different because he was not a "brown noser."

A September 2004 report of S.D.K., PhD, reflects that he 
counseled the veteran on six occasions between February 2001 
and March 2001, and the veteran returned again in April 2004.  
Dr. K noted that the veteran's symptoms had been exaggerated 
by September 11, 2001.  The reason the veteran returned in 
April 2004 was that, against his better judgment, he smoked 
to keep his anger under control whenever he lost focus of 
attention and concentration, and that keeping busy offered 
only temporary distraction.  The veteran reported that living 
with his father was very irritating.  Dr. K observed the 
veteran to have little capacity for loving feelings.  The 
veteran reported that he could not get along with his 
supervisor after he caught him in a lie.  He rendered a 
diagnosis of PTSD, chronic.  Dr. K did not assess a GAF.

In a September 2004 letter to the RO, the veteran related 
that he could no longer work with other people, and that he 
felt he no longer could participate in the work force, as he 
was afraid he would get in trouble dealing with other people.

The December 2004 Informal Hearing presentation reflects that 
the veteran's representative emphasized the veteran's letter 
which related that he had entertained thoughts of suicide, 
and the other letter which described problems on his job.  
The representative also asserted that Dr. K's diagnosis of 
chronic PTSD should receive greater weight than the VA 
examination report, as he was the veteran's private care 
provider, and that these factors supported an evaluation 
higher than 70 percent.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.

Current rating evaluations of mental disorders require a 
thorough familiarity with the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.  
38 C.F.R. § 4.130.  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based.  38 C.F.R. § 4.126(a), (b).  
Applicable rating criteria are applied via an overall 
assessment of one's disability picture.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Applicable rating criteria provide that, PTSD which manifests 
occupational and social impairment reflected by deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships, 
is evaluated at 70 percent.  38 C.F.R. § 4.130, DC 9411.

A PTSD disability picture which reflects total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name, is allowed an evaluation of 100 
percent.  Id.

The Board finds that the veteran's PTSD disability picture 
has more nearly approximated a 70 percent evaluation 
throughout the entire appeal period.  38 C.F.R. §§ 4.3, 4.7.  
Initially, as concerns the Informal Hearing presentation, the 
Board finds no conflict between Dr. K's diagnosis and that 
reflected in the March 2002 examination report.  The fact 
that the examiner at the March 2002 examination did not 
include the term "chronic" does not suggest that the 
examiner deemed the veteran's disorder as temporary.  As 
concerns the weight to be accorded the reports, Dr. K's 
report was not reflective of an entire mental status 
examination, and he did not assess a GAF.

A review of the two criteria set forth above readily reflects 
that the veteran's PTSD more nearly approximates the 70 
percent evaluation.  The 70 percent evaluation provides for 
suicide ideation and the inability to establish and maintain 
effective relationships.  In light of the symptomatology 
which the evidence of record shows the veteran to manifest, 
to include the difficulties he reported that he experiences 
on his job, the veteran clearly more nearly approximates a 70 
percent evaluation than one of a 100 percent.  The Board 
finds that 70 percent adequately compensates the veteran for 
the impact his PTSD has on his ability to function socially 
and in his work environment.

The Board finds that the higher 100 percent evaluation is not 
warranted, as the evidence of record does not show the 
veteran's PTSD to have caused total occupation and social 
impact on his ability to function.  Further, the evidence of 
record does not show the veteran to have manifested any of 
the psychiatric symptomatology of the 100 percent rating 
criteria.  The veteran is fully grounded in reality, he makes 
conscious effort to control and his anger and how he responds 
to it, and his thought process and judgment were deemed to be 
good.

ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


